 
Exhibit 10.3
 
SECURITY AGREEMENT
 
This SECURITY AGREEMENT, dated as of November 6, 2017 (the “Agreement”) is by
and among Petro River Oil Corp, Inc., a company duly organized and validly
existing under the laws of Delaware (the “Company”) and Petro Exploration
Funding II, LLC, a company duly organized and validly existing under the laws of
New York (the “Purchaser”).
 
The Company and the Purchaser are parties to a Securities Purchase Agreement
dated as of September 20, 2017 (as modified and supplemented and in effect from
time to time, the “Purchase Agreement”), that provides, subject to the terms and
conditions thereof, for the issuance and sale by the Company to the Purchaser,
Notes and Warrants as more fully described in the Purchase Agreement.
 
To induce the Purchaser to enter into the Purchase Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company has agreed to pledge and grant a security interest in
the Collateral (as hereinafter defined) as security for the Secured Obligations
(as hereinafter defined). Accordingly, the parties hereto agree as follows:
 
Section 1. Definitions. Each capitalized term used herein and not otherwise
defined shall have the meaning assigned to such term in the Purchase Agreement.
In addition, as used herein:
 
“Accounts” shall have the meaning ascribed thereto in Section 3(d) hereof.
 
“Business” shall mean the businesses from time to time, now or hereafter,
conducted by the Company and its Subsidiaries.
 
“Collateral” shall have the meaning ascribed thereto in Section 3 hereof.
 
“Copyright Collateral” shall mean all Copyrights, whether now owned or hereafter
acquired by the Company, that are associated with the Business.
 
“Copyrights” shall mean all copyrights, copyright registrations and applications
for copyright registrations, including those shown on Annex 3 hereto, and,
without limitation, all renewals and extensions thereof, the right to recover
for all past, present and future infringements thereof, and all other rights of
any kind whatsoever accruing thereunder or pertaining thereto.
 
“Documents” shall have the meaning ascribed thereto in Section 3(j) hereof.
 
“Equipment” shall have the meaning ascribed thereto in Section 3(h) hereof.
 
“Event of Default” shall have the meaning ascribed thereto in Section 8 of the
Note.
 
“Excluded Assets”: the collective reference to (i) any asset subject to a
purchase money security interest (“PMSI Assets”) in each case to the extent the
grant by the Company of a security interest pursuant to this Agreement in the
Company’s right, title and interest in such PMSI Asset (A) is prohibited by
legally enforceable provisions of any contract, agreement, instrument or
indenture governing such Intangible Asset or PMSI Asset, (B) would give any
other party to such contract, agreement, instrument or indenture a legally
enforceable right to terminate its obligations thereunder or accelerate the
indebtedness evidenced thereby or (C) is permitted only with the consent of
another party, if the requirement to obtain such consent is legally enforceable
and such consent has not been obtained; (ii) Motor Vehicles the perfection of a
security interest in which is excluded from the Uniform Commercial Code in the
relevant jurisdiction; and (iii) the Capital Stock in any Foreign Subsidiary, to
the extent (but only to the extent) required to prevent the Collateral from
including more than 65% of all capital stock of any Foreign Subsidiary of the
Company.
 
 
 
-1-

 
 
“Excluded Collateral” shall mean the assets of the Company which secure the
Permitted Indebtedness and the assets listed on Annex 2 hereto.
 
“Foreign Subsidiary”: any subsidiary of the Company that is organized under the
laws of a jurisdiction outside the United States.
 
“Instruments” shall have the meaning ascribed thereto in Section 3(e) hereof.
 
“Intellectual Property” shall mean, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets used or useful in the Business; (b) all licenses or user or other
agreements granted to the Company with respect to any of the foregoing, in each
case whether now or hereafter owned or used including, without limitation, the
licenses or other agreements with respect to the Copyright Collateral, the
Patent Collateral or the Trademark Collateral; (c) all customer lists,
identification of suppliers, data, plans, blueprints, specifications, designs,
drawings, recorded knowledge, surveys, manuals, materials standards, processing
standards, catalogs, computer and automatic machinery software and programs, and
the like pertaining to the operation by the Company of the Business; (d) all
sales data and other information relating to sales now or hereafter collected
and/or maintained by the Company that pertain to the Business; (e) all
accounting information which pertains to the Business and all media in which or
on which any of the information or knowledge or data or records which pertain to
the Business may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by the Company pertaining to the
operation by the Company and its Subsidiaries of the Business; and (g) all
causes of action, claims and warranties now or hereafter owned or acquired by
the Company in respect of any of the items listed above.
 
“Inventory” shall have the meaning ascribed thereto in Section 3(f) hereof.
 
“Issuers” shall mean, collectively, the respective entities identified on Annex
1 hereto, and all other entities formed by the Company or entities in which the
Company owns or acquires any capital stock or similar interest.
 
“Motor Vehicles” shall mean motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.
 
“Patent Collateral” shall mean all Patents, whether now owned or hereafter
acquired by the Company that are associated with the Business.
 
“Patents” shall mean all patents and patent applications, including those shown
on Annex 3 hereto, and, without limitation, the inventions and improvements
described and claimed therein together with the reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, all
income, royalties, damages and payments now or hereafter due and/or payable
under and with respect thereto, including, without limitation, damages and
payments for past or future infringements thereof, the right to sue for past,
present and future infringements thereof, and all rights corresponding thereto
throughout the world.
 
“Permitted Indebtedness” shall mean the Company’s existing indebtedness,
liabilities and obligations as disclosed on Annex 5 hereto and any future
capitalized leases, purchase money indebtedness and the Notes.
 
“Permitted Liens” shall mean (i) the Company’s existing Liens as disclosed in
Annex 6 hereto, (ii) the security interests created by this Agreement, (iii)
Liens of local or state authorities for franchise, real estate or other like
taxes, (iv) statutory Liens of landlords and liens of carriers, warehousemen,
bailees, mechanics, materialmen and other like Liens imposed by law, created in
the ordinary course of business and for amounts not yet due, (v) tax Liens not
yet due and payable and (vi) existing Liens which do not materially affect the
value of the Company’s property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries.
 
 
 
-2-

 
 
“Pledged Stock” shall have the meaning ascribed thereto in Section 3(a) hereof.
 
“Real Estate” shall have the meaning ascribed thereto in Section 3(l) hereof.
 
“Secured Obligations” shall mean, collectively, (a) the principal of and
interest on the Notes issued or issuable (as applicable) by the Company and held
by the applicable Purchaser and all other amounts from time to time owing to
such Purchasers by the Company under the Purchase Agreement and the Notes and
(b) all obligations of the Company to such Purchasers thereunder.
 
“Stock Collateral” shall mean, collectively, the Collateral described in clauses
(a) through (c) of Section 3 hereof and the proceeds of and to any such property
and, to the extent related to any such property or such proceeds, all books,
correspondence, credit files, records, invoices and other papers.
 
“Trademark Collateral” shall mean all Trademarks, whether now owned or hereafter
acquired by the Company, that are associated with the Business. Notwithstanding
the foregoing, the Trademark Collateral does not and shall not include any
Trademark which would be rendered invalid, abandoned, void or unenforceable by
reason of its being included as part of the Trademark Collateral.
 
“Trademarks” shall mean all trade names, trademarks and service marks, logos,
trademark and service mark registrations, and applications for trademark and
service mark registrations, including those shown on Annex 3 hereto, and,
without limitation, all renewals of trademark and service mark registrations,
all rights corresponding thereto throughout the world, the right to recover for
all past, present and future infringements thereof, all other rights of any kind
whatsoever accruing thereunder or pertaining thereto, together, in each case,
with the product lines and goodwill of the business connected with the use of,
and symbolized by, each such trade name, trademark and service mark.
 
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
the State of Nevada from time to time.
 
Section 2. Representations and Warranties. The Company represents and warrants
to each of the Purchasers that:
 
a.
the Company is the sole beneficial owner of the Collateral and no Lien exists or
will exist upon any Collateral at any time (and, with respect to the Stock
Collateral, no right or option to acquire the same exists in favor of any other
Person), except for Permitted Liens and the pledge and security interest in
favor of each of the Purchasers created or provided for herein which pledge and
security interest will constitute a first priority perfected pledge and security
interest in and to all of the Collateral (other than (i) Intellectual Property
registered or otherwise located outside of the United States of America, (ii)
Real Estate, and (iii) as otherwise set forth in this Agreement) upon the filing
of the applicable financing statements or delivery of stock certificates
required hereunder or other action required by this Agreement necessary to
establish “control” as that term is defined in the Uniform Commercial Code over
the Collateral for the benefit of the Purchaser.
 
b.
the Pledged Stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto is, and all other Pledged Stock, whether issued now
or in the future, will be, duly authorized, validly issued, fully paid and
nonassessable, free and clear of all Liens other than Permitted Liens and none
of such Pledged Stock is or will be subject to any contractual restriction,
preemptive and similar rights, or any restriction under the charter or by-laws
of the respective Issuers of such Pledged Stock, upon the transfer of such
Pledged Stock (except for any such restriction contained herein);
 
 
 
-3-

 
 
c.
the Pledged Stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto constitutes all of the issued and outstanding
shares of capital stock of any class of such Issuers beneficially owned by the
Company on the date hereof (whether or not registered in the name of the
Company) and said Annex 1 correctly identifies, as at the date hereof, the
respective Issuers of such Pledged Stock;
 
d.
the Company owns and possesses the right to use, and has done nothing to
authorize or enable any other Person to use, all of its Copyrights, Patents and
Trademarks, and all registrations of its material Copyrights, Patents and
Trademarks are valid and in full force and effect. Except as may be set forth in
said Annex 3, the Company owns and possesses the right to use all material
Copyrights, Patents and Trademarks, necessary for the operation of the Business;
 
e.
to the Company’s knowledge, (i) except as set forth in Annex 3 hereto, there is
no violation by others of any right of the Company with respect to any material
Copyrights, Patents or Trademarks, respectively, and (ii) the Company is not, in
connection with the Business, infringing in any material respect upon any
Copyrights, Patents or Trademarks of any other Person; and no proceedings have
been instituted or are pending against the Company or, to the Company’s
knowledge, threatened, and no claim against the Company has been received by the
Company, alleging any such violation, except as may be set forth in said Annex
3;
 
f.
the Company does not own any material Trademarks registered in the United States
of America to which the last sentence of the definition of Trademark Collateral
applies; and
 
Section 3. Collateral. As collateral security for the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
Secured Obligations, the Company hereby pledges, grants, collaterally assigns,
hypothecates and transfers to the Purchaser on behalf of the Purchasers as
hereinafter provided, a security interest in and Lien upon all of the Company’s
right, title and interest in, to and under all personal property and other
assets of the Company, whether now owned or hereafter acquired by or arising in
favor of the Company, whether now existing or hereafter coming into existence,
whether owned or consigned by or to, or leased from or to the Company and
regardless of where located, except for the Excluded Collateral and the Excluded
Assets, (all being collectively referred to herein as “Collateral”) including:
 
a.
the Company’s direct or indirect ownership interest in the respective shares of
capital stock of the Issuers and all other shares of capital stock of whatever
class of the Issuers, now or hereafter owned by the Company, together with in
each case the certificates evidencing the same (collectively, the “Pledged
Stock”);
 
b.
all shares, securities, moneys or property representing a dividend on any of the
Pledged Stock, or representing a distribution or return of capital upon or in
respect of the Pledged Stock, or resulting from a split-up, revision,
reclassification or other like change of the Pledged Stock or otherwise received
in exchange therefor, and any subscription warrants, rights or options issued to
the holders of, or otherwise in respect of, the Pledged Stock;
 
c.
without affecting the obligations of the Company under any provision prohibiting
such action hereunder or under the Purchase Agreement or the Notes, in the event
of any consolidation or merger in which any Issuer is not the surviving
corporation, all shares of each class of the capital stock of the successor
corporation (unless such successor corporation is the Company itself) formed by
or resulting from such consolidation or merger (the Pledged Stock, together with
all other certificates, shares, securities, properties or moneys as may from
time to time be pledged hereunder pursuant to clause (a) or (b) above and this
clause (c) being herein collectively called the “Stock Collateral”);
 
 
 
-4-

 
 
d.
all accounts and general intangibles (each as defined in the Uniform Commercial
Code) of the Company constituting any right to the payment of money, including
(but not limited to) all moneys due and to become due to the Company in respect
of any loans or advances for the purchase price of Inventory or Equipment or
other goods sold or leased or for services rendered, all moneys due and to
become due to the Company under any guarantee (including a letter of credit) of
the purchase price of Inventory or Equipment sold by the Company and all tax
refunds (such accounts, general intangibles and moneys due and to become due
being herein called collectively “Accounts”);
 
e.
all instruments, chattel paper or letters of credit (each as defined in the
Uniform Commercial Code) of the Company evidencing, representing, arising from
or existing in respect of, relating to, securing or otherwise supporting the
payment of, any of the Accounts, including (but not limited to) promissory
notes, drafts, bills of exchange and trade acceptances (herein collectively
called “Instruments”);
 
f.
all inventory (as defined in the Uniform Commercial Code) of the Company and all
goods obtained by the Company in exchange for such inventory (herein
collectively called “Inventory”);
 
g.
all Intellectual Property and all other accounts or general intangibles of the
Company not constituting Intellectual Property or Accounts;
 
h.
all equipment (as defined in the Uniform Commercial Code) of the Company (herein
collectively called “Equipment”);
 
i.
each contract and other agreement of the Company relating to the sale or other
disposition of Inventory or Equipment;
 
j.
all deposit accounts (as defined in the Uniform Commercial Code) of the Company
(herein collectively called “Deposit Accounts”);
 
k.
all documents of title (as defined in the Uniform Commercial Code) or other
receipts of the Company covering, evidencing or representing Inventory or
Equipment (herein collectively called “Documents”);
 
l.
all rights, claims and benefits of the Company against any Person arising out
of, relating to or in connection with Inventory or Equipment purchased by the
Company, including, without limitation, any such rights, claims or benefits
against any Person storing or transporting such Inventory or Equipment;
 
m.
all estates in land together with all improvements and other structures now or
hereafter situated thereon, together with all rights, privileges, tenements,
hereditaments, appurtenances, easements, including, but not limited to, rights
and easements for access and egress and utility connections, and other rights
now or hereafter appurtenant thereto ("Real Estate");
 
n.
all other tangible or intangible property of the Company, including, without
limitation, all proceeds, products and accessions of and to any of the property
of the Company described in clauses (a) through (m) above in this Section 3
(including, without limitation, any proceeds of insurance thereon), and, to the
extent related to any property described in said clauses or such proceeds,
products and accessions, all books, correspondence, credit files, records,
invoices and other papers, including without limitation all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of the Company or any computer bureau or service company from time to
time acting for the Company.
 
Notwithstanding anything to the contrary herein, this security interest shall be
junior to the security interest created by the promissory note issued to Petro
Exploration Funding, LLC in the aggregate principal amount of $2,000,00 on June
15, 2017 (the “Prior Secured Note”).
 
 
 
-5-

 
 
Section 4. Further Assurances; Remedies. In furtherance of the grant of the
pledge and security interest pursuant to Section 3 hereof, the Company hereby
agrees with the Purchaser and each of the Purchasers as follows:
 
4.01 Delivery and Other Perfection. The Company shall:
 
a.
if any of the above-described shares, securities, monies or property required to
be pledged by the Company under clauses (a), (b) and (c) of Section 3 hereof are
received by the Company, forthwith either (x) transfer and deliver to the
Purchaser such shares or securities so received by the Company (together with
the certificates for any such shares and securities duly endorsed in blank or
accompanied by undated stock powers duly executed in blank) all of which
thereafter shall be held by the Purchaser, pursuant to the terms of this
Agreement, as part of the Collateral or (y) take such other action as the
Purchaser shall reasonably deem necessary or appropriate to duly record the Lien
created hereunder in such shares, securities, monies or property referred to in
said clauses (a), (b) and (c) of Section 3;
 
b.
deliver and pledge to the Purchaser, at the Purchaser's request, any and all
Instruments, endorsed and/or accompanied by such instruments of assignment and
transfer in such form and substance as the Purchaser may request; provided, that
so long as no Event of Default shall have occurred and be continuing, the
Company may retain for collection in the ordinary course any Instruments
received by it in the ordinary course of business and the Purchaser shall,
promptly upon request of the Company, make appropriate arrangements for making
any other Instrument pledged by the Company available to it for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent deemed appropriate by the Purchaser, against trust receipt or like
document);
 
c.
give, execute, deliver, file and/or record any financing statement, notice,
instrument, document, agreement or other papers that may be necessary (in the
reasonable judgment of the Purchaser) to create, preserve, perfect or validate
any security interest granted pursuant hereto or to enable the Purchaser to
exercise and enforce their rights hereunder with respect to such security
interest, including, without limitation, causing any or all of the Stock
Collateral to be transferred of record into the name of the Purchaser or its
nominee (and the Purchaser agrees that if any Stock Collateral is transferred
into its name or the name of its nominee, the Purchaser will thereafter promptly
give to the Company copies of any notices and communications received by it with
respect to the Stock Collateral), provided that notices to account debtors in
respect of any Accounts or Instruments shall be subject to the provisions of
Section 4.09 below;
 
d.
upon the acquisition after the date hereof by the Company of any Equipment
covered by a certificate of title or ownership cause the Purchaser to be listed
as the lienholder on such certificate of title and within 120 days of the
acquisition thereof (or such other time as the Purchaser may approve in its sole
discretion) deliver evidence of the same to the Purchaser;
 
e.
keep accurate books and records relating to the Collateral, and, during the
continuation of an Event of Default, stamp or otherwise mark such books and
records in such manner as the Purchaser may reasonably require in order to
reflect the security interests granted by this Agreement;
 
f.
furnish to the Purchaser from time to time (but, unless an Event of Default
shall have occurred and be continuing, no more frequently than quarterly)
statements and schedules further identifying and describing the material
Copyright Collateral, the Patent Collateral and the Trademark Collateral,
respectively, and such other reports in connection with the Copyright
Collateral, the Patent Collateral and the Trademark Collateral, as the Purchaser
may reasonably request, all in reasonable detail;
 
 
 
-6-

 
 
g.
permit representatives of the Purchaser, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and permit representatives of the
Purchaser to be present at the Company’s place of business to receive copies of
all communications and remittances relating to the Collateral, and forward
copies of any notices or communications by the Company with respect to the
Collateral, all in such manner as the Purchaser may reasonably require;
provided, however, that so long as an Event of Default is not continuing, such
visits shall be made not more than once per fiscal year at Company’s expense;
and
 
h.
upon the occurrence and during the continuance of any Event of Default, upon
request of the Purchaser, promptly notify each account debtor in respect of any
Accounts or Instruments that such Collateral has been assigned to the Purchaser
hereunder, and that any payments due or to become due in respect of such
Collateral are to be made directly to the Purchaser.
 
4.02 Other Financing Statements and Liens. Except with respect to Permitted
Indebtedness or as otherwise permitted under Schedule 3.1(a) of the Purchase
Agreement, without the prior written consent of the Purchaser, the Company shall
not file or authorize or permit to be filed, in any jurisdiction, any financing
statement or like instrument with respect to the Collateral in which the
Purchaser is not named as the sole secured party for the benefit of each of the
Purchasers, except for Permitted Liens.
 
4.03 Preservation of Rights. The Purchaser shall not be required to take steps
necessary to preserve any rights against prior parties to any of the Collateral.
 
4.04 Special Provisions Relating to Certain Collateral.
 
a.
Stock Collateral.
 
(1)
The Company will cause the Stock Collateral to constitute at all times 100% of
the total number of shares of each class of capital stock of each Issuer then
outstanding that is owned directly or indirectly by the Company.
 
(2)
So long as no Event of Default shall have occurred and be continuing, the
Company shall have the right to exercise all voting, consensual and other powers
of ownership pertaining to the Stock Collateral for all purposes not
inconsistent with the terms of this Agreement, the Purchase Agreement, the Notes
or any other instrument or agreement referred to herein or therein, provided
that the Company agrees that it will not vote the Stock Collateral in any manner
that is inconsistent with the terms of this Agreement, the Purchase Agreement,
the Notes or any such other instrument or agreement; and the Purchaser shall
execute and deliver to the Company or cause to be executed and delivered to the
Company all such proxies, powers of attorney, dividend and other orders, and all
such instruments, without recourse, as the Company may reasonably request for
the purpose of enabling the Company to exercise the rights and powers which it
is entitled to exercise pursuant to this Section 4.04(a)(2).
 
(3)
Unless and until an Event of Default has occurred and is continuing, the Company
shall be entitled to receive and retain any dividends on the Stock Collateral
paid in cash out of earned surplus.
 
 
 
-7-

 
 
(4)
If any Event of Default shall have occurred, then so long as such Event of
Default shall continue, and whether or not the Purchaser exercises any available
right to declare any Secured Obligations due and payable or seeks or pursues any
other relief or remedy available to it under applicable law or under this
Agreement, the Purchase Agreement, the Notes or any other agreement relating to
such Secured Obligations, all dividends and other distributions on the Stock
Collateral shall be paid directly to the Purchaser and retained by it as part of
the Stock Collateral, subject to the terms of this Agreement, and, if the
Purchaser shall so request in writing, the Company agrees to execute and deliver
to the Purchaser appropriate additional dividend, distribution and other orders
and documents to that end, provided that if such Event of Default is cured, any
such dividend or distribution theretofore paid to the Purchaser shall, upon
request of the Company (except to the extent theretofore applied to the Secured
Obligations) be returned by the Purchaser to the Company.
 
b.
Intellectual Property.
 
(1)
For the purpose of enabling the Purchaser to exercise rights and remedies under
Section 4.05 hereof at such time as the Purchaser shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, the Company hereby
grants to the Purchaser, to the extent assignable, an irrevocable, non-exclusive
license (exercisable without payment of royalty or other compensation to the
Company) to use, assign, license or sublicense any of the Intellectual Property
(other than the Trademark Collateral or goodwill associated therewith) now owned
or hereafter acquired by the Company, wherever the same may be located,
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.
 
(2)
Notwithstanding anything contained herein to the contrary, so long as no Event
of Default shall have occurred and be continuing and following notice by the
Purchaser of the termination of Company’s rights with respect thereto, the
Company will be permitted to exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property in the ordinary course of the business of the Company. In furtherance
of the foregoing, unless an Event of Default shall have occurred and is
continuing, the Purchaser shall from time to time, upon the request of the
Company, execute and deliver any instruments, certificates or other documents,
in the form so requested, which the Company shall have certified are appropriate
(in its judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (1) immediately above
as to any specific Intellectual Property). Further, upon the payment in full of
all of the Secured Obligations or earlier expiration of this Agreement or
release of the Collateral, the Purchaser shall grant back to the Company the
license granted pursuant to clause (1) immediately above. The exercise of rights
and remedies under Section 4.05 hereof by the Purchaser shall not terminate the
rights of the holders of any licenses or sublicenses theretofore granted by the
Company in accordance with the first sentence of this clause (2).
 
 
 
-8-

 
 
4.05 Events of Default, etc. During the period during which an Event of Default
shall have occurred and be continuing:
 
a.
the Company shall, at the request of the Purchaser, assemble the Collateral
owned by it at such place or places, reasonably convenient to both the Purchaser
and the Company, designated in its request;
 
b.
the Purchaser may make any reasonable compromise or settlement deemed desirable
with respect to any of the Collateral and may extend the time of payment,
arrange for payment in installments, or otherwise modify the terms of, any of
the Collateral;
 
c.
the Purchaser shall have all of the rights and remedies with respect to the
Collateral of a secured party under the Uniform Commercial Code (whether or not
said Code is in effect in the jurisdiction where the rights and remedies are
asserted) and such additional rights and remedies to which a secured party is
entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including, without limitation, the right, to
the maximum extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Purchaser were
the sole and absolute owner thereof (and the Company agrees to take all such
action as may be appropriate to give effect to such right);
 
d.
the Purchaser in its discretion may, in its name or in the name of the Company
or otherwise, demand, sue for, collect or receive any money or property at any
time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so; and
 
e.
the Purchaser may, upon 10 Business Days, prior written notice to the Company of
the time and place, with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Purchaser, or any of its respective Purchasers, sell, lease, assign or
otherwise dispose of all or any of such Collateral, at such place or places as
the Purchaser deems best, and for cash or on credit or for future delivery
(without thereby assuming any credit risk), at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of time or place thereof (except such notice as is required above or by
applicable statute and cannot be waived) and the Purchaser or anyone else may be
the purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale), and thereafter hold the same absolutely, free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise), of the Company, any such demand, notice or right and equity being
hereby expressly waived and released. In the event of any sale, assignment, or
other disposition of any of the Trademark Collateral, the goodwill of the
Business connected with and symbolized by the Trademark Collateral subject to
such disposition shall be included, and the Company shall supply to the
Purchaser or its designee, for inclusion in such sale, assignment or other
disposition, all Intellectual Property relating to such Trademark Collateral.
The Purchaser may, without notice or publication, adjourn any public or private
sale or cause the same to be adjourned from time to time by announcement at the
time and place fixed for the sale, and such sale may be made at any time or
place to which the same may be so adjourned.
 
The proceeds of each collection, sale or other disposition under this Section
4.05, including by virtue of the exercise of the license granted to the
Purchaser in Section 4.04(b)(1) hereof, shall be applied in accordance with
Section 4.09 hereof.
 
 
 
-9-

 
 
The Company recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Purchaser may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. The Company acknowledges that any such
private sales to an unrelated third party in an arm’s length transaction may be
at prices and on terms less favorable to the Purchaser than those obtainable
through a public sale without such restrictions, and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Purchaser shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the respective Issuer
thereof to register it for public sale.
 
4.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 4.05 hereof are insufficient to cover
the costs and expenses of such realization and the payment in full of the
Secured Obligations, the Company shall remain liable for any deficiency.
 
4.07 Removals, etc. Without at least 30 days’ prior written notice to the
Purchaser or unless otherwise required by law, the Company shall not (i)
maintain any of its books or records with respect to the Collateral at any
office or maintain its chief executive office or its principal place of business
at any place, or permit any Inventory or Equipment to be located anywhere other
than at the address indicated for the Company in Section 7.4 of the Purchase
Agreement or at one of the locations identified in Annex 4 hereto or in transit
from one of such locations to another or (ii) change its corporate name, or the
name under which it does business, from the name shown on the signature page
hereto.
 
4.08 Private Sale. The Purchaser shall incur no liability as a result of the
sale of the Collateral, or any part thereof, at any private sale to an unrelated
third party in an arm’s length transaction pursuant to Section 4.05 hereof
conducted in a commercially reasonable manner. The Company hereby waives any
claims against the Purchaser arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the Secured Obligations, even if the Purchaser accepts the
first offer received and does not offer the Collateral to more than one offeree.
 
4.09 Application of Proceeds. Except as otherwise herein expressly provided, the
proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the Purchaser
under this Section 4, shall be applied by the Purchaser:
 
First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Purchaser and the fees and expenses of its Purchasers and counsel, and all
expenses, and advances made or incurred by the Purchaser in connection
therewith;
 
Next, to the payment in full of the Secured Obligations in each case equally and
ratably in accordance with the respective amounts thereof then due and owing to
each of the Purchasers; and
 
Finally, to the payment to the Company, or its successors or assigns, or as a
court of competent jurisdiction may direct, of any surplus then remaining.
 
As used in this Section 4, “proceeds” of Collateral shall mean cash, securities
and other property realized in respect of, and distributions in kind of,
Collateral, including any thereof received under any reorganization, liquidation
or adjustment of debt of the Company or any issuer of or obligor on any of the
Collateral.
 
 
 
-10-

 
 
4.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Purchaser while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default, the Purchaser is hereby appointed the attorney-in-fact of the Company
for the purpose of carrying out the provisions of this Section 4 and taking any
action and executing any instruments which the Purchaser may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Purchasers shall be entitled
under this Section 4 to make collections in respect of the Collateral, the
Purchaser shall have the right and power to receive, endorse and collect all
checks made payable to the order of the Company representing any dividend,
payment, or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same.
 
4.11 Perfection. (i) Concurrently with the execution and delivery of this
Agreement or within 10 Business Days following the date hereof, the Company
shall file such financing statements and other documents in such offices as the
Purchaser may reasonably request to perfect the security interests granted by
Section 3 of this Agreement that may be perfected by such filing; (ii) the
Company shall within 10 Business Days following the date hereof, grant control
over any Deposit Accounts to the Purchaser];and (iii) at any time requested by
the Purchaser, the Company shall deliver to the Purchaser all share certificates
of capital stock directly or indirectly owned by the Company in the entities
identified in Annex 1 hereto, accompanied by undated stock powers duly executed
in blank.
 
4.12 Termination. When all Secured Obligations shall have been paid in full
under the Purchase Agreement, this Agreement shall terminate, and the Purchaser
shall forthwith cause to be assigned, transferred and delivered, against receipt
but without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
Company and to be released and cancelled all licenses and rights referred to in
Section 4.04(b)(1) hereof. The Purchaser shall also execute and deliver to the
Company upon such termination such Uniform Commercial Code termination
statements, certificates for terminating the Liens on the Motor Vehicles and
such other documentation as shall be reasonably requested by the Company to
effect the termination and release of the Liens on the Collateral.
 
4.13 Expenses. The Company agrees to pay to the Purchaser all reasonable
out-of-pocket expenses (including reasonable expenses for legal services of
every kind) of, or incident to, the enforcement of any of the provisions of this
Section 4, or performance by the Purchaser of any obligations of the Company in
respect of the Collateral which the Company has failed or refused to perform
upon reasonable notice, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Purchaser in respect thereof, by litigation or otherwise,
including expenses of insurance, and all such expenses shall be Secured
Obligations to the Purchaser secured under Section 3 hereof.
 
4.14 Further Assurances. The Company agrees that, from time to time upon the
written reasonable request of the Purchaser, the Company will execute and
deliver such further documents and do such other acts and things as the
Purchaser may reasonably request in order fully to effect the purposes of this
Agreement.
 
4.15 Indemnity. Each of the Purchasers hereby jointly and severally covenants
and agrees to reimburse, indemnify and hold the Purchaser harmless from and
against any and all claims, actions, judgments, damages, losses, liabilities,
costs, transfer or other taxes, and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred or suffered without any gross
negligence, bad faith or willful misconduct by the Purchaser, arising out of or
incident to any investigation, proceeding or litigation arising out of this
Agreement or the administration of the Purchaser’s duties hereunder, or
resulting from its actions or inactions as Purchaser.
 
Section 5. Miscellaneous.
 
5.01 No Waiver. No failure on the part of the Purchaser or any of its Purchasers
to exercise, and no course of dealing with respect to, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Purchaser or any of its
Purchasers of any right, power or remedy hereunder preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. The
remedies herein are cumulative and are not exclusive of any remedies provided by
law.
 
 
 
-11-

 
 
5.02 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of Nevada.
 
5.03 Notices. All notices, requests, consents and demands hereunder shall be in
writing and facsimile (facsimile confirmation required) or delivered to the
intended recipient at its address or telex number specified pursuant to Section
7.4 of the Purchase Agreement and shall be deemed to have been given at the
times specified in said Section 7.4.
 
5.04 Waivers, etc. The terms of this Agreement may be waived, altered or amended
only by an instrument in writing duly executed by the Company and the Purchaser.
Any such amendment or waiver shall be binding upon each of the Purchasers and
the Company.
 
5.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Company and each of
the Purchasers (provided, however, that the Company shall not assign or transfer
its rights hereunder without the prior written consent of the Purchaser).
 
5.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which together shall constitute one and the same instrument and any of
the parties hereto may execute this Agreement by signing any such counterpart.
 
5.07 Purchaser. Each Purchaser agrees to appoint Iroquois Master Fund Ltd. as
its Purchaser for purposes of this Agreement. The Purchaser may employ
Purchasers and attorneys-in-fact in connection herewith and shall not be
responsible for the negligence or misconduct of any such Purchasers or
attorneys-in-fact selected by it in good faith.
 
Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Purchasers in order to carry out
the intentions of the parties hereto as nearly as may be possible and (ii) the
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of such provision in any other
jurisdiction.
 
 
-12-

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed as of the day and year first above written.
 
 
COMPANY:                                                                 
 
PETRO RIVER OIL CORP.
 
By: ______________________________
Stephen Brunner
President
 
 
 
PURCHASER:                                                                 
 
PETRO EXPLORATION FUNDING II, LLC
 
By: ______________________________
Scot Cohen
Manager

 
 

 
 Signature Page to Security Agreement
 
 
-13-

 
ANNEX 1
 
ENTITIES IN WHICH THE COMPANY IS PLEDGING ITS CAPITAL STOCK
 
                                                                                         
Approximate
Entity                                                                           
Percentage Interest
 
Megawest Kansas Energy Corp                                                56%
 
Bandolier Energy Group, LLC                                                  53%
 
 
 
 
 
 
-14-

 
ANNEX 2
 
EXCLUDED COLLATERAL
 
 
 
 
None
 
 
 
 
 
 
-15-

 
ANNEX 3
 
LIST OF LOCATIONS
 
 
 
 
 
-16-

 
ANNEX 4
 
PATENTS, COPYRIGHTS AND TRADEMARKS
 
 
 
All patents, copyrights and trademarks as set forth in the Companies public
filings.
 
 
-17-

 
ANNEX 5
 
PERMITTED INDEBTEDNESS
 
Up to $250,000 in the ordinary course of business.
$2 million promissory note issued June 7, 2017 to Petro Exploration Funding, LLC
 
 
 
-18-

 
ANNEX 6
 
PERMITTED LIENS
 
 
 
Up to $250,000 in the ordinary course of business.
 
$2 million promissory note issued June 7, 2017 to Petro Exploration Funding, LLC
 
 
 
 
-19-
